Citation Nr: 1512723	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 8, 2013.

2.  Entitlement to a rating in excess of 50 percent for PTSD since November 8, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that assigned a 30 percent initial rating for posttraumatic stress disorder (PTSD) effective September 10, 2010.  A September 2013 Board decision increased the rating to 50 percent effective September 10, 2010.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 08, 2013, the medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in maintaining social relationships, nightmares, and insomnia.

2.  Since November 8, 2013, the medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to November 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  

1.  The criteria for a rating of 70 percent for PTSD, but not higher, since November 8, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in October 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in December 2010 and November 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later received evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Prior to November 8, 2013

Based on the evidence of record during the period prior to November 8, 2013, the Board finds that a rating in excess of 50 percent is not warranted.  Specifically, the Veteran's treatment records, to include VA and private treatment, and treatment received at the St. Louis Vet Center indicate that the Veteran had symptoms of anxiety, depression, hypervigilance, panic attacks more than once a week, chronic sleep impairment disturbances of motivation and mood, and decreased concentration.

The Veteran underwent a VA examination in December 2010, where he complained of high levels of hypervigilance, anxiety and bouts of crying, and nightmares relating to his experiences in Vietnam approximately 2-3 times per week.  He also described a history of difficulty in interpersonal relationships, characterized by frustration, anger, irritability and emotional numbing.  When asked by the examiner to recall his active duty experiences, he was observed to become nervous and tearful.

In regards to the Veteran's social functioning, he stated that he was unable to discuss his active duty experiences with other people, and that he had difficulty attending family functions and would look for excuses to avoid attending public events.  He explained that his PTSD symptoms impacted his marriage, and he was often distant from his children's activities.  The examiner noted that the Veteran's psychiatric symptoms had a "moderate to severe impact on his current psychosocial functioning."  The examiner diagnosed PTSD and assigned a GAF score of 59, which is reflective of moderate difficulty in social, occupational, or school functioning.

The Board recognizes that the Veteran may not have displayed several of the objectively observable symptoms listed in the general rating formula such as impaired judgment, flattened affect, impaired abstract thinking or unusual speech patterns.  However, the absence of such criteria is not dispositive, as it is appropriate to also consider factors outside the specific rating criteria in determining level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, there is evidence of social impairment and difficulty in establishing social relationships, and the December 2010 examiner noted that the Veteran's psychiatric symptoms had a "moderate to severe impact on his current psychosocial functioning."  However, while interaction with others was difficult during this period was difficult, it was also noted by the same examiner that the Veteran was still doing some volunteer work at nursing homes and calling Bingo at his church.  This is also found to be consistent with the GAF score of 59 that was assigned to the Veteran, which represents moderate difficulty in social, occupational, and school functioning.

Therefore, given the level of social impairment during this period, the Board finds that a rating in excess of 60 percent is not warranted.  The evidence for this period also did not reflect deficiencies in most areas and as was noted above, the Veteran was able to engage in some meaningful interactions with others as evidence by some church-related activities and participation in volunteer work.  

From November 8, 2013

At a November 2013 VA psychological examination, the Veteran reported he had frequent mood changes, irritability and angry outbursts, and some intermittent, passive suicidal ideation.  He also reported that he had lost most of his friends due to his isolating behavior, and he felt detached from others.  He stated that he doesn't want to go anywhere due to his feelings of insecurity outside of the house.  He stated that he used to like to go fishing but he has no interest in fishing or any other activities.  He no longer attends church because the volume of people there makes him uncomfortable.  The Veteran stated that his PTSD causes him to avoid many activities.  For example, he doesn't visit his children who live out of state, eventhough they invite him, because of his fear of traveling, he won't go to eat inside restaurants, when he and his wife go to the grocery store he stays in the car.  He stated that he has intrusive thoughts about Vietnam multiple times per week, and nightmares about experiences in Vietnam every other night.  The Veteran reported that he often awakens during the night, which leads to 'cat napping' in his armchair during the day.  He stated he is scared to go to sleep and needs to stay alert because "you never know what can happen."  The Veteran reported that he dislikes being "closed in" even to the extent that he prefers to shower with the shower curtain open.  

The Veteran reported that he attempts to avoid anything that might trigger his memories about Vietnam.  He stated that every time he hears a helicopter it produces bad memories, and when the weather calls for thunderstorms, to him that's the code word for firefight, and he goes down in his 'bunker' downstairs.  On the Fourth of July he turned off the television and hid in the basement.  The Veteran stated he avoids oriental food or going to these type of restaurants because seeing individuals of Asian descent is upsetting to him.  The Veteran described an incident in which he was volunteering at a nursing home, saw a body bag on a gurney in a hallway, and fled the nursing home because it brought back bad memories of Vietnam.  The examiner found the Veteran had anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner assigned a GAF of 52, noted that the Veteran's mental health symptoms were moderate in severity and resulted in significant functional impairment.  The examiner further stated that the Veteran is largely socially isolated and that the Veteran's irritability and poor frustration tolerance caused friction within his existing relationships.  

In reviewing the record, the Board finds that the probative medical and lay evidence of record for the period from November 8, 2013, shows that the Veteran's PTSD symptoms now more nearly approximate the severity, frequency and duration of the particular symptoms listed for a 70 percent rating.  In this regard, he has now reportedly lost most of his friends due to his isolating behavior, no longer attended church, felt detachment from others, and avoided many activities.  The Board therefore finds that as of November 8, 2013, the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Specifically, the Veteran's psychiatric disability is manifested by irritable behavior and angry outbursts, chronic sleep impairment, recurrent distressing dreams, a feeling of detachment or estrangement, hypervigilance, isolation and withdrawal, difficulty in adapting to stressful circumstances (including work), inability to establish and maintain effective relationships, and suicidal ideation.  Furthermore, the examiner noted that the Veteran's mental health symptoms resulted in significant functional impairment.  These symptoms are of sufficient frequency, severity and duration as to satisfy the criteria for a 70 percent rating, but not higher, under the applicable diagnostic code.  

A higher rating of 100 percent is not warranted as the Veteran's symptoms do not indicate the enumerated symptoms for this level of disability or symptoms of such frequency, severity and duration that they equate to total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran has no persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, while the Veteran has raised a claim of unemployability due to his PTSD, the Board finds that there is insufficient evidence to conclude that he was totally impaired from both a social and occupational standpoint at any point during the time frame on appeal because of his PTSD.  The Board would like to point out that since there is insufficient evidence to conclude that the Veteran is totally socially impaired (in February 2014, the Veteran's representative indicated that the Veteran was still doing volunteer work), the issue of TDIU is not found to be inextricably intertwined with the increased rating claim.  The Board therefore finds that it need not defer consideration of the increased rating claim while it pursues additional development of the TDIU claim.  

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) and has concluded that referral is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a psychiatric disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development consistent with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

An initial disability rating in excess of 50 percent for PTSD prior to November 8, 2013, is denied.

A rating in excess of 50 percent for PTSD since November 8, 2013, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the record has raised a claim for a TDIU rating.  In the February 2014 Informal Hearing Presentation (IHP), the Veteran through his representative asserted that the Veteran's ability to find and sustain employment is grossly impaired by his PTSD, as the evidence of record does not support him having an ability to engage in a lesser activity of volunteering.  The Board therefore finds that a claim for TDIU has been raised by the record as is part of the increased rating claim.  

The RO has not explicitly adjudicated the claim for entitlement to TDIU.  The appellant would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

On remand, the RO should send the appellant a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014), regarding the claim for entitlement to TDIU.  The claim should then be adjudicated. 

Also, any VA medical records that are not already of record should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim and information concerning the assignment of disability ratings and effective dates.

2.  Obtain and associate with the record all identified outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

If the Veteran has received any private medical treatment, and the records of such treatment are not of record, he should be afforded a sufficient opportunity to submit them.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, adjudicate the issue of TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


